Case 2:19-cv-00232-JPH-DLP Document 27 Filed 05/08/20 Page 1 of 2 PageID #: 102




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 ROBERT BRATTON-EL,                                   )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 2:19-cv-00232-JPH-DLP
                                                      )
 INDIANA DEPART OF CORRECTIONS,                       )
 ROBERT CARTER Commissioner,                          )
 MARK LEVENHAGEN Mental Health Director,              )
 WEXFORD,                                             )
 BRIAN BERTSCH Dr.,                                   )
 ELLEN KARIS Dr.,                                     )
 DIANNA DWENGER Dr.,                                  )
 SHAD ALLEN Lt.,                                      )
 PRIMEAU Dr.,                                         )
 YVONNE PORTER Mental Health Therapist,               )
                                                      )
                              Defendants.             )

                                    Order Dismissing Action
                              and Directing Entry of Final Judgment

        Robert Bratton-El is the last remaining plaintiff in a seven-plaintiff action brought pursuant

 to 42 U.S.C. § 1983. The plaintiffs are inmates in the Indiana Department of Correction who began

 this action while at the Wabash Valley Correctional Facility on May 15, 2019. For various reasons,

 in the last year all plaintiffs have dropped out of the suit except Mr. Bratton-El. He last

 communicated with the Court on October 17, 2019, when he submitted a request to participate in

 the Court's e-service program. On January 29, 2020, Mr. Bratton-El was directed to inform the

 Court no later than February 19, 2020, whether he intended to proceed with this action.

 Mr. Bratton-El has not done so or had any other contact with the Court. Mr. Bratton-El has

 abandoned this case.




                                                  1
Case 2:19-cv-00232-JPH-DLP Document 27 Filed 05/08/20 Page 2 of 2 PageID #: 103




        Accordingly, this action is dismissed without prejudice for failure to comply with a Court

 order and failure to prosecute. Fed. R. Civ. P. 41(b). Final judgment consistent with this Order,

 and the Orders of August 15, 2016, dkt. [16], and January 29, 2020, dkt. [26], shall now enter.

 SO ORDERED.

 Date: 5/8/2020




 Distribution:

 Robert Bratton-El
 941692
 Miami Correctional Facility – Inmate Mail/Parcels
 3038 West 850 South
 Bunker Hill, IN 46914-9810




                                                 2
